DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In para. [003], line 4, “Prior are solutions” should read “prior art solutions”.  
Appropriate correction is required.

Claim Objections
Claims 1, 6, and 10 are objected to because of the following informalities:  
In claim 1, line 2, “having top rim” should read “having a top rim”;
In claim 1, line 6, “the lid movable retained” should read “the lid movably retained”;
In claim 6, line 2, “having top rim” should read “having a top rim”;
In claim 10, line 2, “having top rim” should read “having a top rim”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the inside of the container" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is referring to the container body or something else. For purposes of examination, this limitation will be interpreted to mean “an inside of the container body.”
Claim 1 recites the limitation “the top rim of the container” in line 8. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is referring to the container body or something else. For purposes of examination, this limitation will be interpreted to mean “the top rim of the container body.”
Claims 6 and 10 recite the limitation “a top opening to the container” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is referring to the container body or something else. For purposes of examination, this limitation will be interpreted to mean “a top opening to the container body.”
Claims 2-5 and 7-9 are also rejected as indefinite, through their dependence from an indefinite parent claim (details above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Pat. 4,746,008 to Heverly et al. (hereinafter, “Heverly”).
Regarding claim 1, Heverly discloses a refuse container lid opening device having a drop-down tongue (Figs. 1-2) comprising: a container body (receptacle 12, Fig. 1) having top rim (annotated Fig. 2, below) defining a top opening (annotated Fig. 2) to the inside of the container (Fig. 2), the top rim having a slot (annotated Fig. 2), a lid (lid 14, Fig. 1) hingedly attached to the top rim of the container body (lid 14 is attached to receptacle 12 with hinges 16, Fig. 2) for covering the top opening (lid 14 covers opening in closed position, see Fig. 1), the lid (lid 14) having an underside (annotated Fig. 2), an elongated tongue (annotated Fig. 2) descending from the underside of the lid (annotated Fig. 2) movably retained in the slot (see Fig. 1), a closed configuration (Fig. 1) in which the lid (lid 14) rests on the top rim (annotated Fig. 2) of the container body (receptacle 12), the tongue (annotated Fig. 2) is received in the slot (Fig. 1), and the lid (lid 14) is upwardly movable by manipulating the tongue (col. 2, ll. 20-25), and a partly open configuration (lid 14 in a position between Fig. 1 and Fig. 2) in which the tongue (annotated Fig. 2) remains received in the slot and the lid is raised above the top rim of the top opening (the tongue is long enough such that the container will be in a partially open configuration between closed and open where the tongue is still within the slot, see e.g., Fig. 2) thereby creating a manually accessible gap between the container body and the lid that provides access to the inside of the container (the partially open configuration between closed and open will provide a gap between the container body and the lid).

    PNG
    media_image1.png
    619
    893
    media_image1.png
    Greyscale

Heverly Annotated Figure 1
Regarding claim 2, Heverly further discloses the lid includes an outer surface (annotated Fig. 2), the top rim has an outer face (annotated Fig. 2), and in the closed configuration (Fig. 1) the outer surface of the lid is in planar alignment with the outer face of the top rim of the container body (see Fig. 1).
Regarding claim 3, Heverly further discloses the lid (lid 14) having a smooth top surface (Fig. 1) free of grabbable handles or protuberances (see Fig. 1).
Regarding claim 4, Heverly further discloses the lid (lid 14) having an outer perimeter (annotated Fig. 2) having a continuous circumferential vertical surface (annotated Fig. 2), and the top rim (annotated Fig. 2) having a continuous circumferential vertical outer face (annotated Fig. 2), in said closed configuration (Fig. 1), the vertical surface of the lid in planar alignment with the vertical outer face of the top rim of the container (see Fig. 1).
Regarding claim 5, Heverly further discloses the top rim (annotated Fig. 2) having a bottom surface (annotated Fig. 2), in the closed configuration (Fig. 1) the tongue extending below the bottom surface of the top rim (see Fig. 1) and manually accessible outward of the container body (the tongue is accessible outside the body, Fig. 1) such that lifting the tongue moves the lid up from the top rim (lifting the tongue moves the lid, see Fig. 1; col. 2, ll. 20-25).
Regarding claim 6, Heverly discloses a refuse container lid opening device having a drop-down tongue (Figs. 1-2) comprising: a container body (receptacle 12, Fig. 1) having top rim (annotated Fig. 2, above) defining a top opening (annotated Fig. 2) to the container (Fig. 2), the top rim having a slot (annotated Fig. 2), a bottom surface (annotated Fig. 2), and an upwardly extending circumferential railing (annotated Fig. 2), the railing having a circumferential top edge (annotated Fig. 2), a lid (lid 14, Fig. 1) hingedly attached to the container body (lid 14 is attached to receptacle 12 with hinges 16, Fig. 2) for covering the top opening (lid 14 covers opening in closed position, see Fig. 1), the lid (lid 14) having a top surface (see Fig. 1) including a perimeter edge (outer perimeter, annotated Fig. 2), an elongated tongue (annotated Fig. 2) descending from the underside of the lid (annotated Fig. 2), and7Nonprovisional Application for Patent Attorney Docket No. B3446-003.B1a closed configuration (Fig. 1) in which the lid rests on the top rim of the container (see Fig. 1), the perimeter edge of the lid (outer perimeter, annotated Fig. 2) is flush with or recessed below the top edge of the railing (perimeter edge is flush with the top edge of the railing, see Fig. 1) and the tongue is received in the slot (Fig. 1), the tongue extending below the bottom surface of the top rim (Fig. 1) and being manually accessible outside of the container body (Fig. 1), such that upward movement of the tongue moves the lid up and away from the top rim (see col. 2, ll. 20-25).
Regarding claim 8, Heverly further discloses a partly open configuration (lid 14 in a position between Fig. 1 and Fig. 2) in which the tongue remains received in the slot and the lid is raised above the top rim of the top opening (the tongue is long enough such that the container will be in a partially open configuration between closed and open where the tongue is still within the slot, see e.g., Fig. 2) thereby forming a manually accessible gap between the container body and the lid that provides access to the inside of the container (the partially open configuration between closed and open will provide a gap between the container body and the lid).
Regarding claim 9, Heverly further discloses the lid (lid 14) having a smooth top surface (Fig. 1) free of grabbable handles or protuberances (see Fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Heverly in view of U.S. 2008/0011761 to Gnepper et al. (hereinafter, “Gnepper”).
Regarding claim 7, Heverly further discloses the railing (annotated Fig. 2) having an inner edge (side of railing toward inside of container, see Fig. 2), and the outer perimeter (annotated Fig. 2) of the lid (lid 14) having a vertical outer face (annotated Fig. 2). 
Heverly does not expressly disclose in the closed configuration the outer face of the perimeter of the lid immediately adjacent to the inner edge of the railing.
Gnepper teaches a container having a base and a lid connected by a hinge (Abstract). Gnepper teaches that the lid has a tongue (arm 44, Fig. 4) that extends into a slot (slot 46, Fig. 4) in a top rim of the container (para. [0015]). Gnepper teaches that the container has a circumferential railing having an inner edge (surface 36, Fig. 4), and the outer perimeter of the lid has a vertical outer face (flange 38, Fig. 4). Gnepper teaches that in the closed configuration, the outer face of the perimeter of the lid is immediately adjacent to the inner edge of the railing (para. [0013]). Gnepper further teaches that this arrangement provides sealing engagement between the container and the lid (para. [0013]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the container of Heverly to have the outer face of the perimeter of the lid immediately adjacent to the inner edge of the railing in a closed configuration as taught by Gnepper for the purpose of providing sealing engagement between the container and the lid, as recognized by Gnepper (para. [0013]).
Regarding claim 10, Heverly discloses a refuse container lid opening device having a drop-down tongue (Figs. 1-2) comprising: a container body (receptacle 12, Fig. 1) having top rim (annotated Fig. 2, above) defining a top opening (annotated Fig. 2) to the container (receptacle 12), the top rim having a slot (annotated Fig. 2), and a bottom surface (annotated Fig. 2),8Nonprovisional Application for Patent Attorney Docket No. B3446-003.B1a lid (lid 14, Fig. 1) hingedly attached to the top rim of the container body (lid 14 is attached to receptacle 12 with hinges 16, Fig. 2) for covering the top opening (lid 14 covers opening in closed position, see Fig. 1), the lid (lid 14) having top surface (see Fig. 1) and an underside (annotated Fig. 2), the top surface (Fig. 1) free of grabbable handles or protuberances (Fig. 1) and having a lid perimeter edge (outer perimeter, annotated Fig. 2), an elongated tongue (annotated Fig. 2) descending from the underside of the lid (annotated Fig. 2), a closed configuration (Fig. 1) in which the lid (lid 14) rests on the top rim of the container (see Fig. 1), and the tongue (annotated Fig. 2) is received in the slot (Fig. 1) and extends below the bottom surface of the top rim (Fig. 1) and is manually accessible outward of the container body (Fig. 1) such that upward movement of the tongue moves the lid up from the top rim (col. 2, ll. 20-25), and a partly open configuration in which the tongue remains received in the slot (the tongue is long enough such that the container will be in a partially open configuration between closed and open where the tongue is still within the slot, see e.g., Fig. 2) and the lid is raised above the top rim of the top opening thereby creating a manually accessible gap between the container body and the lid that provides access to the inside of the container (the partially open configuration between closed and open will provide a gap between the container body and the lid).
Heverly does not expressly disclose the lid perimeter edge is disposed immediately adjacent to the inner face of the railing and at or below the top edge of the railing.
Gnepper teaches a container having a base and a lid connected by a hinge (Abstract). Gnepper teaches that the lid has a tongue (arm 44, Fig. 4) that extends into a slot (slot 46, Fig. 4) in a top rim of the container (para. [0015]). Gnepper teaches that the container has a circumferential railing having an inner face (surface 36, Fig. 4), and the lid has a perimeter edge (flange 38, Fig. 4). Gnepper teaches that in the closed configuration, the lid perimeter edge is immediately adjacent to the inner face of the railing and extends below a top edge of the railing (see Figs. 2, 4; para. [0013]). Gnepper further teaches that this arrangement provides sealing engagement between the container and the lid (para. [0013]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the container of Heverly to have the lid perimeter edge disposed immediately adjacent to the inner face of the railing and at or below the top edge of the railing in a closed configuration as taught by Gnepper for the purpose of providing sealing engagement between the container and the lid, as recognized by Gnepper (para. [0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. 2004/0206759 to Busch discloses a refuse container having a hinged lid with a tongue that extends into a slot in a top edge of the container (see Figs. 1-2).
U.S. 2019/0161271 to Dworkin discloses a refuse container having a hinged lid and a slot in a top edge of the container for locking the container (Figs. 1-2).
U.S. 6,772,902 to White discloses a container having a hinged lid, the lid having a tongue that extends into a slot in a top edge of the container (Fig. 3).
U.S. 2005/0178765 to Howes discloses a container having a hinged lid, the lid having a tongue that extends into a slot in the container (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731